ADAMS, J.,
Dissenting,
¶ 1 I would dismiss this appeal as premature or at least require the parties to obtain an amended or new order from the trial court making an “express determination that there is no just reason for delay and ... an express direction for the filing of a final judgment, decree, or final order” as required by 12 O.S.Supp.1995 § 994(A). The trial court’s order, “deemed” by the majority to satisfy this requirement, states “this is proper case for an immediate interlocutory appeal of the Order awarding summary judgment and therefore this order is certified for immediate interlocutory appeal.” Unlike the majority, I am unable to determine from this language whether the trial court was attempting to make the “express” finding and determination required by § 994(A) or whether, as might be indicated by its use of the terms “interlocutory” and “certified,” this *378was an attempt to make the order appealable under 12 O.S.1991 § 952(b)(3).
¶ 2 Lest I be accused of placing form before substance, it is important to note that the consequences of vague language in these types of orders can be significant. If the order is treated as one qualifying under § 994(A), a judgment has been entered and will become final if not timely appealed. An order certified under § 952(b)(3) is not a judgment and need not be immediately appealed. See 12 O.S.1991 § 952.
¶ 3 Section 994(A) was adopted to introduce certainty into determining when an appeal was required in cases involving multiple causes of actions and/or multiple parties. By its terms, this sections requires that we treat orders in such cases which do not purport to adjudicate all of the claims by and between all of the parties as not final unless the trial court has made the “express” findings and determinations required by the statute. We only exacerbate the uncertainty of determining when orders in these cases are final and appealable by giving less than literal application to the terms of the statute.